Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Lew on 5/3/2021.
The application has been amended as follows:

1.	(Currently Amended)	A method for managing communications between applications executing in a distributed computing environment by a first virtual machine, comprising:
detecting that an application has migrated from a source virtual machine to a destination virtual machine in the distributed computing environment such that the migrated application executes on the destination virtual machine and other applications executing on the source virtual machine prior to migration of the migrated application remain executing on the source virtual machine;
identifying a location of the destination virtual machine in the distributed computing environment, wherein identifying the location of the destination virtual machine in the distributed computing environment comprises identifying an interface through which communications with the destination virtual machine are performed; and
based on the identified location, generating routing rules for communications between applications executing on the first virtual machine and the migrated application, wherein the routing 
2.	(Cancelled)
3.	(Currently Amended)	The method of claim [[2]] 1, wherein the identified interface comprises a loopback interface, and wherein the routing rules for communications between applications executing on the first virtual machine and the migrated application indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed using a fast loopback interface.
4.	(Previously Presented)	The method of claim 1, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated to the physical machine, wherein the routing rules indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed through the virtual networking system.
5.	(Previously Presented)	The method of claim 1, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated from the physical machine to a second physical machine, wherein the routing rules indicate that communications between 
6.	(Original)	The method of claim 1, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine comprises determining that a previous route has become an invalid route.
7.	(Previously Presented)	The method of claim 1, wherein identifying the location of the destination virtual machine comprises establishing a connection between the first virtual machine and the destination virtual machine.
8.	(Previously Presented)	The method of claim 7, wherein identifying the location of the destination virtual machine further comprises:
determining that the connection was established on an interface other than a loopback interface; and
determining that the destination virtual machine did not migrate to or away from a physical host on which the first virtual machine executes, wherein the routing rules comprise previously established routing rules updated with a new address of the destination virtual machine.
9.	(Currently Amended)	A system, comprising:
a processor; and
a memory having instructions stored thereon which, when executed by the processor, perform an operation for managing communications between applications executing in a distributed computing environment by a first virtual machine, the operation comprising:
detecting that an application has migrated from a source virtual machine to a destination virtual machine in the distributed computing environment such that the migrated application executes on the destination virtual machine and other applications executing on the 
identifying a location of the destination virtual machine in the distributed computing environment, wherein identifying the location of the destination virtual machine in the distributed computing environment comprises identifying an interface through which communications with the destination virtual machine are performed; and
based on the identified location, generating routing rules for communications between applications executing on the first virtual machine and the migrated application, wherein the routing rules minimize latency and processing overhead for network communications between applications executing on the first virtual machine with the migrated application executing on the destination virtual machine in the distributed computing environment.
10.	(Currently Amended)	The system of claim 9, wherein:

the routing rules for communications between applications executing on the first virtual machine and the migrated application indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed using a fast loopback interface.
11.	(Previously Presented)	The system of claim 9, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated to the 

12.	(Previously Presented)	The system of claim 9, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated from the physical machine to a second physical machine, wherein the routing rules indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed through a physical network connection between the physical machine and the second physical machine.
13. (Original)	The system of claim 9, detecting that the application has migrated from the source virtual machine to the destination virtual machine comprises determining that a previous route has become an invalid route.
14.	(Previously Presented)	The system of claim 9, wherein identifying the location of the destination virtual machine comprises establishing a connection between the first virtual machine and the destination virtual machine.
15.	(Previously Presented)	The system of claim 14, wherein identifying the location of the destination virtual machine further comprises:
determining that the connection was established on an interface other than a loopback interface; and

16.	(Currently Amended)	A non-transitory computer-readable medium having instructions stored thereon which, when executed on a processor, perform an operation for managing communications between applications executing in a distributed computing environment by a first virtual machine, the operation comprising:
detecting that an application has migrated from a source virtual machine to a destination virtual machine in the distributed computing environment such that the migrated application executes on the destination virtual machine and other applications executing on the source virtual machine prior to migration of the migrated application remain executing on the source virtual machine;
identifying a location of the destination virtual machine in the distributed computing environment, wherein identifying the location of the destination virtual machine in the distributed computing environment comprises identifying an interface through which communications with the destination virtual machine are performed; and
based on the identified location, generating routing rules for communications between applications executing on the first virtual machine and the migrated application, wherein the routing rules minimize latency and processing overhead for network communications between applications executing on the first virtual machine with the migrated application executing on the destination virtual machine in the distributed computing environment.
17.	(Currently Amended)	The non-transitory computer-readable medium of claim 16, wherein:

the routing rules for communications between applications executing on the first virtual machine and the migrated application indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed using a fast loopback interface.
18.	(Previously Presented)	The non-transitory computer-readable medium of claim 16, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated to the physical machine, wherein the routing rules indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed through the virtual networking system.
19.	(Previously Presented)	The non-transitory computer-readable medium of claim 16, wherein detecting that the application has migrated from the source virtual machine to the destination virtual machine in the distributed computing environment comprises:
receiving, from a virtual networking system of a physical machine hosting the first virtual machine, an indication that the destination virtual machine has been migrated from the physical machine to a second physical machine, wherein the routing rules indicate that communications between applications executing on the first virtual machine and the migrated application are to be performed through a physical network connection between the physical machine and the second physical machine.

 initiating an establishing a connection between the first virtual machine and the destination virtual machine;
determining that the connection was established on an interface other than a loopback interface; and
determining that the destination virtual machine did not migrate to or away from a physical host on which the first virtual machine executes, wherein the routing rules comprise previously established routing rules updated with a new address of the destination virtual machine.

Allowable Subject Matter
Claims 1, 3-20 are allowed. The prior art of record fails to disclose the features for identifying a location of the destination virtual machine in the distributed computing environment, wherein identifying the location of the destination virtual machine in the distributed computing environment comprises identifying an interface through which communications with the destination virtual machine are performed; and based on the identified location, generating routing rules for communications between applications executing on the first virtual machine and the migrated application, wherein the routing rules minimize latency and processing overhead for network communications between applications executing on the first virtual machine with the migrated application executing on the destination virtual machine in the distributed computing environment, as recited in claim 1 and similarly recited in claims 9, 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tasoulas et al. (Pub No.: 2016/0259661) and Sancheti et al. (Pub No.: 2013/0262801) are show systems which considered pertinent to the claimed invention.
Tasoulas et al. discloses systems and methods are provided for implementing a Virtual Switch (vSwitch) architecture that supports transparent virtualization and live migration. In an embodiment, a vSwitch with prepopulated Local Identifiers (LIDs). Another embodiment provides for vSwitch with dynamic LID assignment. Another embodiment provides for vSwitch with prepopulated LIDS and dynamic LID assignment Moreover, embodiments of the present invention provide scalable dynamic network reconfiguration methods which enable live migrations of VMs in network environments.
Sancheti et al. discloses software, firmware, and systems are described herein that create and use a non-production copy of a virtual machine for reverting or restoring the virtual machine. The virtual machine is associated with an external storage device via a logical mapping. A snapshot is taken of a virtual disk associated with the virtual machine to create a snapshot copy of the virtual disk. A snapshot is taken of at least a portion of the mapped external storage device to create a snapshot copy of the mapped external storage device. The snapshot copy of the virtual disk is associated with the snapshot copy of the mapped external storage device. The snapshot copies can then be used to either revert or restore the virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/               Primary Examiner, Art Unit 2464